Citation Nr: 0431472	
Decision Date: 11/29/04    Archive Date: 12/08/04

DOCKET NO.  94-00 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2. Entitlement to Dependency and Indemnity Compensation (DIC) 
under the provisions of Title 38, United States Code, Section 
1318.

3. Entitlement to Dependency and Indemnity Compensation (DIC) 
under the provisions of Title 38, United States Code, Section 
1151.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

Vito A. Clementi, Senior Counsel


INTRODUCTION

The veteran had active service from February 1942 to August 
1945.  He died in  1993.  The appellant is the veteran's 
widow.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from August 1993 and July 1996 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office in Sioux Falls, South Dakota (RO) which denied service 
connection for the cause of the veteran's death.

This matter was previously before the Board in October 1995 
and August 1997.  In October 1995, the claim of entitlement 
to service connection for the cause of the veteran's death 
was remanded to the RO for additional development.  The 
requested development was accomplished to the extent possible 
and the case was returned to the Board for adjudication in 
August 1997.  The Board denied the appellant's claim of 
service connection for the cause of the veteran's death and 
referred the issue of entitlement to DIC under 38 U.S.C.A. 
§ 1151 to the RO for adjudication.

Following a December 1999 affirmance of the Board's decision 
by the U.S. Court of Appeals for Veterans Claims (Court), in 
August 2001, the U.S. Court of Appeals for the Federal 
Circuit (Federal Circuit) remanded this matter, pursuant to 
National Organization of Veterans' Advocates, Inc. v. 
Principi, 260 F.3d 1365 (Fed. Cir. Aug. 2001) ("NOVA"), 
which directed VA to stay all proceedings involving claims 
for DIC benefits under 38 U.S.C.A. § 1318, where the outcome 
depended upon a finding of clear and unmistakable error, 
pursuant to 38 C.F.R. § 3.22.   The Federal Circuit stated 
that the appellant could be entitled to DIC benefits if the 
VA conducted a de novo review of the veteran's entitlement to 
a total disability evaluation for the period of time 
specified in 38 U.S.C.A. § 1318, as the appellant did not 
raise the issue of clear and unmistakable error.  

Upon its review of the Federal Circuit's August 2001 
decision, the Court vacated the Board's August 1997 rating 
decision in January 2002.  The appeal was returned to the 
Board for additional development and readjudication.  

In January 2003, a temporary stay on claims for DIC under 
38 U.S.C.A. § 1318 was lifted for all claims, except those 
where the survivor seeks to reopen a claim on the basis of 
new and material evidence, in accordance with the NOVA 
decision, and such claims may now be adjudicated by the 
Board.  

However, having considered the appellant's contentions in 
light of the record and several precedent decisions of the 
appellate courts issued during the pendency of this matter, 
the Board finds that this matter must be remanded to the RO 
via the Appeals Management Center (AMC), in Washington, DC, 
to ensure compliance with applicable law.  VA will notify the 
appellant if further action is required on her part.


REMAND

The appellant seeks service connection for the cause of the 
veteran's death and entitlement to Dependency and Indemnity 
Compensation (DIC) under 38 U.S.C.A. § 1318, or in the 
alternative, under 38 U.S.C.A. § 1151.  During the lengthy 
pendency of this matter, the Veterans Claims Assistance Act 
of 2000 (VCAA) was enacted.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (2002).  The VCAA applies to all pending 
claims for VA benefits, and provides that the VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate his or her claim for benefits.  

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim for benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  The VCAA further provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. 
§ 5103A (West 2002). 

In this matter, notice of the appellant's rights and 
responsibilities under the VCAA, as well as VA's 
responsibilities in assisting the appellant in the 
development of her claim of service connection for the cause 
of the veteran's death, was not provided by the RO.  The 
Board on its own advised the appellant of relevant provisions 
under 38 U.S.C.A §§ 1151 and 1318 by letter dated in April 
2003.  

However, in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
it was held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision (i.e., that of the RO) on a claim for VA benefits.  
In Pelegrini, it was also observed that VA must (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claims.  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  VA must strictly comply 
with all relevant provisions of the VCAA.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Review of the record does 
not support a finding of compliance with the Pelegrini 
decision.  

Further, the record indicates that a July 1996 rating 
decision denied the appellant's claim of DIC under the 
provisions of 38 U.S.C.A. § 1151.  In a statement attached to 
the copy of a July 1996 supplemental statement of the case, 
the appellant reasserted her claim of entitlement to DIC, and 
clearly expressed disagreement with the RO's findings as to 
the claim under 38 U.S.C.A. § 1151.  The RO did not construe 
the appellant's statement as a notice of disagreement and a 
statement of the case was not issued to the appellant 
regarding this matter.  In the August 1997 decision, the 
Board referred this matter to the RO for appropriate action.  

Subsequently, the Court held that the proper action is to 
remand such issues for appropriate action.  See Manlincon v. 
West, 12 Vet. App. 238, 240-241 (1999) ("Thus, the next step 
was for the RO to issue [a statement of the case] on the 
denial of the [ ] claim, and the Board should have remanded 
that issue to the RO, not referred it there, for issuance of 
that [statement of the case].").  Since the RO did not act 
upon the prior referral by the Board, the Board remands this 
claim for compliance with the Court's decision in Manlincon.  

For these reasons, this case is remanded for the following 
action:

1.  The RO should advise the appellant of 
what evidence would substantiate the 
claim in accordance with the provisions 
of the VCAA.  Contemporaneous with this 
advisement, the RO should ascertain if 
the appellant has any VA, non-VA, or 
other evidence pertaining to the claims 
that is not evidenced by the current 
record.  The appellant should be provided 
with the necessary authorizations for the 
release of any records not currently on 
file.  The RO should then obtain these 
records and associate them with the 
claims folder.  

2.  The RO should review the appellant's 
claim in light of any additional evidence 
associated with the claims file 
subsequent to the transfer of the claims 
file to the Board.  If the benefits 
sought are not granted, the appellant and 
her representative should be furnished a 
supplemental statement of the case, if in 
order, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

3.  The RO should issue a statement of 
the case on the issue of entitlement to 
DIC under the provisions of 38 U.S.C.A. 
§ 1151.  The appellant should be clearly 
advised of the need to file a timely 
substantive appeal.

The purpose of this remand is to ensure that the appellant is 
afforded all procedural due process.  The Board does not 
intimate any opinion as to the merits of the case, pending 
completion of the requested actions.  The appellant is free 
to submit any additional evidence and/or argument she desires 
to have considered in connection with her current appeal.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the appellant until she is notified.  
This claim must be afforded expeditious treatment as 
contemplated by applicable legal criteria.  


	
                  
_________________________________________________
	CHARLES E. HOGEBOOM
	Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2002).



